DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/29/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites “a plurality of cavities or recessed” applicant should change “recessed” to “recesses” to keep the grammatical tenses the within the claim the same. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites an interior lining part, in particular for an automotive interior thus reciting the broad recitation of an interior lining part, and the claim also recites for an automotive interior which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For sake of further examination, the claim will be examined as requiring an interior lining with an intended use of the interior lining being for an automotive interior, but not a required structure of the interior lining of the claim.
	Claim 1 further recites “the piece of adhesive tape”, there is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites each cutout area however the claim only sets forth a single cutout area, thus there is insufficient antecedent basis for two or more cutout areas.
	Claims 2-14, and 15-16 are rejected as being dependent upon indefinite claim 1. 
Claim 2 is further indefinite as claim 2 recites “with corresponding inserts mounted therein.” It is unclear if a new limitation of inserts is being recited or if applicant intended view a structure in claim 1 as an insert.
	For sake of further examination, “corresponding inserts” will be viewed as a new structural limitation added to the cutout area.
	Claim 4 recites “the insert”, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby et al. (US 3,804,685) and further in view of Chimelak et al. (US 2010/0272955).
	Regarding claim 1, Jacoby discloses a process for repairing vinyl fabric. Specifically as can be seen from Fig. 1-4, the interior part has a decorative or functional area integrated on the surface on a cutout area of the skin (20) the cutout area defines the bottom facing the foam layer (14; column 2, lines 50-55) and has a bottom with an underpatch (22). The underpatch is viewed as an adhesive strip or film as claimed given Jacoby teaches the second solution solvent-welding the vinyl in the solution to the vinyl 
	Jacoby does not disclose the interior lining part for an automotive interior, or the part comprising a support layer.
	Chimelak, in the analogous field of interior automotive panels (0002), discloses an interior lining part comprising an outer skin layer (21), foam layer (22), and a substrate (50; claimed support) (0020).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fabric of Jacoby to include a substrate, as taught by Chimelak, to achieve a base which the foam and fabric layer be bond to form a structure suitable for an interior trim panel (0020).
Please note, the recitation in the claims that the interior lining part is “for an automotive interior” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Jacoby in view of Chimelak disclose an interior lining part as presently .
	Regarding claim 3, Jacoby discloses the upper surface of the underpatch being adhesively joined to the skin layer such that the underpatch has at least one adhesive face (the upper face). The underpatch including an integral support material (as it includes the backing material) (column 3, lines 45-55) and has a tight barrier between the internal volume of the cutout area of the skin and the foam layer (Fig. 3-4 and column 4, lines 1-10).
	Regarding claim 4, the solvent, used to form patch (34), is applied such that the solution solvent-welds the vinyl of the skin layer 12 to the underpatch (22), thus at least the first layer applied would be viewed as an adhesive substance and is identical to the adhesive agent of the underpatch (i.e., the dissolved vinyl) (column 4, lines 1-5).
	Regarding claim 5, Jacoby discloses the solution being applied several times until the face is level (column 4, lines 5-10), such that the patch (34) spans the entire cutout area and engages the exposed edge thereabout as claimed.
	Please note, claims 6-9, 11-13, and 15 define the interior lining by its method of formation and thus includes product by process language.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once 
	Regarding claims 6-9, 11-13, and 15, while Jacoby does not disclose the method of manufacturing the interior part as claimed, as discussed above, Jacoby discloses the implied structure, i.e., a skin comprising a cutout area with a defined edge, an adhesive film applied under the cutout area and directly under the skin, an insert within the cutout area and surrounded by the skin and a foamed layer intermediate the skin and substrate (Jacoby: Fig. 1-4 and column 3, line 40 though column 4, lines 15 and Chimelak: 0020).
	
Claim 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby in view of Chimelak as applied to claim 1 or 6 above, and further in view of Cataffo et al. (US 4,086,113).
	Regarding claim 2, Jacoby discloses the limitations of claim 1 as discussed above. Jacoby further discloses the cutout area 20 including a patch. Jacoby does not disclose the lining including several cutout areas with corresponding inserts.
	However, a person of ordinary skill would have found it obvious that any upholstered article used by the public can incur multiple damaged areas, thus necessitating the existence of several repaired areas within the lining. 

	Jacoby does not disclose the patches within the cutouts including an insert. 
	Cataffo, in the analogous field of automobile covers (column 1, lines 5-10), discloses a patch (26) including a reinforcing material (31; claimed insert).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the patch of Jacoby to include a reinforcing insert as taught by Cataffo, to lend tensile strength to the patch (column 3, lines 15-20).
	Regarding claim 10, modified Jacoby discloses the limitations of claim 6 as discussed above. Jacoby does not disclose the patch (34) having a recessed or projecting surface relative to the front surface of the skin.
	Cataffo discloses a patch (26) placed in the opening of a cut sheet (20) and a cover portion larger than the cut opening has a projecting surface relative to the front surface of the skin (column  3, lines 10-15 and Fig. 2).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the patch of Jacoby to include a projecting surface relative to the front surface of the skin as taught by Cataffo, to integrate the patch into surrounding undamaged material of the skin layer (column 3, lines 15-25).
	Regarding claim 16, as can be seen from Fig. 3-4 of Cataffo, the reinforcing cloth 31 has a plate shape and a thickness less than the thickness of the skin as the combined thickness of the patch and reinforcing material is approximately the same thickness as the skin layer (column 3, lines 5-15).
 	Please note, claims 10 and 16 include product by process language in regards to the recitation of “the method further comprises”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781